IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,029-01




ROBERT NAVARRO, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. WR 0715428-A 
IN DALLAS COUNTY CRIMINAL DISTRICT COURT NUMBER TWO




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 205th Judicial District Court of Dallas County on May 6, 2009, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court.  This Court has notice of
an order designating issues that was signed on July 13, 2009 in this cause number in Dallas County
Criminal District Court number Two.  It is not clear from the record in this Court whether that July
13, 2009 order was timely signed.
             In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, stating the date upon which the District Attorney’s office
was served with Relator’s 11.07 writ application.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: November 25, 2009
Do not publish